HENRIOD; Chief Justice.
Appeal from a judgment in condemnation proceedings wherein appellants’ alleged interest in an adjudged $460 piece of property was held inferior to record title owners. Affirmed. No costs awarded.
This case is here on the pleadings only, appellants having failed to furnish a transcript of the proceedings. The factual statements in their appeal brief are, in the main, unsupported by any record before this court.
The lower court found against the appellants, and with little or no factual record before us, we are constrained to indulge the well-established presumption that absent a showing to the contrary, the action of the trial court will be supported on appeal.
The contention that appellants had a dower interest in the property by virtue of a transfer by a married woman, whose inchoate dower interest had not vested, is without merit.1
McDonough, callister, crock-ETT,' and WADE, JJ., concur.

. 2 Powell, Real Prop., § 213 (1950 ed.); 2 Tiffany, Real Prop., § 533 (3rd ed. 1939); Hilton v. Sloan, 37 Utah 359, 108 P. 689 (1910); In re Madsen’s Est., 123 Utah 327, 259 P.2d 595 (1953).